per curiam:
Pursuant to Rule 102(b)(2), defendant moves the court for an order dismissing the petition for failure of plaintiffs to comply with the order of the court dated October 24, 1980, in Berger and Related Cases v. United States, 225 Ct.Cl. 675.
This is one of 80 cases filed by communication carriers to recover fees imposed by the Federal Communications Commission under authority of the Independent Offices Appropriation Act of 1952, 31 U.S.C. § 483a. The Berger case, supra, and a number of consolidated cases were argued and submitted on March 31, 1976, on defendant’s motion to dismiss and on motions by certain of the plaintiffs for summary judgment. A decision by the court was delayed since related claims were at issue in National Association of Broadcasters v. Federal Communications Commission, No. 75-1087, in the United States Court of Appeals for the District of Columbia Circuit.
Pursuant to an order of the court of appeals on January 27, 1978, the Federal Communications Commission (FCC) instituted a refund program. On September 18, 1980, defendant informed the Court of Claims that the FCC had already refunded $51.3 million in fees to carriers.
On October 24, 1980, this court issued an order directing the plaintiffs in all of the FCC referred cases, including plaintiffs herein, to file with the court within 45 days, memoranda informing the court whether further proceedings would be required or, in lieu thereof, motions or stipulations of dismissal.
Since October 24, 1980, 67 of the pending cases have been voluntarily dismissed. Partial dismissals have been received in five other cases. The plaintiffs in two other cases have informed the court that they will file motions of dismissal as soon as their refund is received from the FCC.
Plaintiffs in this case, however, have failed to comply with the court’s order of October 24, 1980. They have not filed a memorandum with the court regarding further *764proceedings; nor have they filed a motion or stipulation of dismissal.
it is therefore ordered, in view of the above, that defendant’s motion to dismiss pursuant to Rule 102(b)(2) is granted. The petition is dismissed.